Title: To George Washington from Oliver Wolcott, Jr., 7 February 1797
From: Wolcott, Oliver, Jr.
To: Washington, George


                        Names of Persons recommended to vacant Offices.
                        
                            
                                c.7 February 1797
                            
                            
                        Richard Rogers to be Naval Officer for the District of New York, vice
                                Benjn Walker resigned.
                        John Stockton to be Collector for the District of Delaware, vice George
                            Bush decd—Also Inspector of the Revenue for the Port of Wilmington. 
                        Matthias E Sawyer, of  to be Surveyor for the
                            Port of Pasquotank River Bridge in the District of Camden, North Carolina & Inspector of the
                            Revenue for the same Port,—vice Edmund Sawyer decd. 
                        Morgan Brown to be Collector for the District of Tennessee, &
                            Inspector of the Revenue for the Port of Palmyra. 
                        If the Senate consent to the appointment of John Stockton to be Collector, it
                            is submitted that  Bush be appointed
                            Commissioner of Loans, vice John Stockton.
                        
                            Respectfully submitted by
                            Oliv Wolcott Jr
                            
                        
                    